IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE BANK OF NEW YORK MELLON               : No. 2 MAL 2018
F/K/A THE BANK OF NEW YORK, AS            :
TRUSTEE FOR THE                           :
CERTIFICATEHOLDERS OF THE                 : Petition for Allowance of Appeal from
CWABS, INC., ASSET-BACKED                 : the Order of the Superior Court
CERTIFICATES SERIES 2004-12,              :
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
JEFFREY L. GOSS,                          :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.